UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6547


JEFFEREY FOWLKES,

                Plaintiff - Appellant,

          v.

VERNON M. POE, Special Agent,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:10-cv-00418-CMH-TCB)


Submitted:   September 29, 2011            Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jefferey Fowlkes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jeffrey Fowlkes seeks to appeal the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2006)

complaint      based      upon    his    failure         to   comply     with       the   court’s

prior    order      to    particularize         his      complaint.           This    court     may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),       and    certain      interlocutory           and    collateral          orders,     28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                               Because Fowlkes

may   proceed        with      this    action       by    amending      his     complaint        to

provide the information requested by the district court, the

order    he    seeks      to    appeal    is     neither         a    final    order      nor   an

appealable interlocutory or collateral order.                               See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).            Accordingly, we dismiss the appeal for lack of

jurisdiction.            We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the       court   and       argument      would       not   aid     the    decisional

process.



                                                                                      DISMISSED




                                                2